Citation Nr: 1108862	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  08-06 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The Veteran served on active duty from June 1952 to December 1954.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Houston, Texas.  The Board notes that during the course of the appeal, the Veteran's claims file was temporarily brokered to the Houston, Texas, VA Regional Office.

In January 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  Service connection for a back disorder was denied in a July 1994 rating decision.  The Veteran was notified of this decision and of his appeal rights.  He did not appeal the decision.  

3.  The evidence received since the July 1994 rating decision was not previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability.  


CONCLUSIONS OF LAW

1.  The July 1994 rating decision that denied entitlement to service connection for a back disorder is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302(b), 20.1103 (2010).

2.  The evidence received since the July 1994 rating decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In light of the favorable decision as it relates to the issue of reopening the Veteran's claim for service connection for a low back disability, any error by VA in complying with the requirements of VCAA is harmless.  As noted above, the underlying claim of service connection is being REMANDED to the AMC for further development.  


II.  Decision  

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the claimant has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court of Appeals for Veterans Claims (Court) indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284.  


B.  Service Connection  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002).  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the clam or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  Analysis

At the time of the July 1994 rating decision, which denied service connection for a back disorder, the evidence of record consisted of the Veteran's service treatment records, a copy of his DD Form 214, and his formal application for compensation benefits, received by the RO in January 1994.  

In the January 1994 rating decision, the RO noted the report to sick call in January 1953 for a back strain, with separation examination testing thereafter being normal.  There was no established back disability during his military service.  Furthermore, there was no evidence of current low back disability.  The RO determined that since there was no diagnosis of a chronic back disability, service connection must be denied.  The Veteran was notified of the denial in a July 1994 letter, including his appeal rights, and he did not appeal the decision.  Thus, it is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Board has reviewed the evidence of record and finds that the Veteran has submitted new and material evidence to reopen the claim of service connection for a low back disability.  Since the July 1994 rating decision, the evidence received into the record includes updated private and VA outpatient treatment records, lay statements attesting to the Veteran's low back disability, testimony elicited from the January 2011 Board hearing, a June 2005 private medical statement, and results from a July 2007 VA examination.  Given the state of the current record and the newly-received evidence, the Board finds that new and material evidence has been submitted.  Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998); Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, the claim is reopened.  


ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened.  To this extent only, the benefit sought on appeal is granted.  



REMAND

Regrettably, the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to service connection for a low back disability.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran contends he incurred his low back disability during his military service.  During the January 2011 Board hearing, the Veteran explained that he injured his back on one occasion after a piece of machinery struck his back.  He explained that he was treated in service for the injury but it was only "very little treatment."  He stated that he returned to work shortly thereafter.  On a second occasion, the Veteran testified that a stack of canned goods fell over, hitting him in his back.  He explained that it damaged a second vertebra, essentially creating two separate injuries in his back.  Again, he received treatment at sick call, but returned to work immediately.  The Veteran asserts that his current low back disability is attributable to his active military service.  

Review of the record reveals that the Veteran was afforded a VA examination in July 2007.  The Veteran complained of back pain radiating to his left hip,for approximately seven years.  After physical examination of the Veteran, the VA examiner diagnosed him with spondyloarthritis with spinal stenosis and right L5-S1 radiculopathy, along with peripheral neuropathy of all extremities not related to the lower back.  Upon review of the claims file, the VA examiner noted in-service injuries of a contusion of his lower back after being thrown backwards against a barrel and after handling heavy oil containers.  The VA examiner also noted the post service 1981 jeep accident, which resulted in treatment for chronic low back pain and rehabilitation.  He opined that his low back disability is "less likely than not" related to his military service.  

The Board notes that in support of his claim, the Veteran submitted a private medical statement from A. Joshi, M.D. dated January 2007.  The private medical opinion notes that the Veteran stated that his back symptoms originated during his active military service.  Dr. Joshi concluded that the medical information he has obtained since treating the Veteran indicates that his injuries are "remote in origin . . . .[,] they are not recent."  

Based upon the evidence of record, the Board finds that an additional VA opinion is necessary to determine whether the Veteran's low back disability is related to his active service.  While the July 2007 VA examiner offered an opinion after a review of the claims file, the VA examiner failed to offer any rationale to support his conclusion that the Veteran' s low back disability is related to service.  Furthermore, while the January 2007 private physician attempted to offer a positive opinion, he did not discuss or explain the post-service 1981 jeep accident.  Thus, the Board requests that the VA examiner who conducted the July 2007 examination of the Veteran to review the claims file, particularly the January 2011 Board hearing transcript and the January 2007 private medical statement, and provide an opinion in an addendum.  

In order to give the Veteran every consideration with respect to the present appeal and to ensure due process, further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the VA examiner who conducted the July 2007 VA examination and have the examiner indicate whether it is at least as likely as not (50 percent probability or more) that the current low back disability is related to the Veteran's military service.  Any and all opinions expressed must be accompanied by a complete rationale.  The claims file must be reviewed in conjunction with the opinion, particularly the January 2011 Board hearing transcript and the January 2007 private medical statement.  The examiner should also specifically comment on the post service 1981 jeep accident and its impact on his current back disability.  The examiner's report should indicate that such review occurred.  If the physician cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  If the examiner from July 2007 is no longer available to respond to this inquiry, then another comparably qualified examiner may answer in his place.  

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellant review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


